        Case 1:18-cr-00887-SHS Document 146 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

UNITED STATES OF AMERJCA                                                    Order of Restitution

                V.                                                          S118 Cr. 887 (SHS)

 JASON RHODES,

                           Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Jared Lenow, Assistant United

States Attorney, of counsel; the presentence report; the Defendant's conviction on Counts One,

Two, Three, and Four of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

       1. Amount of Restitution. Jason Rhodes, the Defendant, shall pay restitution in the total

 amount of $25,451 ,801 to the victims of the offense charged in Counts One, Two, Three, and

 Four. The names, addresses, and specific amounts owed to each victim are set forth in the

 Schedule of Victims attached hereto. The defendant shall make the restitution payments to the

 Clerk of Court, United States District Court for the Southern District of New York, 500 Pearl

 Street, New York, NY, 10007, in order that the Clerk of Court may forward the payments to the

 victims, and in the amounts, set forth in the Schedule of Victims attached hereto. The defendant

 shall make the restitution payments in monthly installments of 15% of gross monthly income, to

 commence 30 days after ~                         Upon advice of a change of address, the Clerk of      rJ/)
 the Court is authorized to send payments to the new address without further order of this Court.

        2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,
09.10.2013
         Case 1:18-cr-00887-SHS Document 146 Filed 09/07/21 Page 2 of 2




specifically Mark Varacchi in United States v. Varacchi, 17 Cr. 76 (NRB) (S.D.N.Y.) and Steven

Simmons in United States v. Simmons, 17 Cr. 127 (K.MW) (S.D.N.Y.). Defendant's liability for

restitution shall continue unabated until either the Defendant has paid the full amount of restitution

ordered herein, or every victim has been paid the total amount of his loss from all the restitution

paid by the Defendant and co-conspirators in this matter.

       3. Sealing. Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       September _/_ , 2021




                                                            LE SIDNEY H. STEIN
                                                           RN DISTRICT OF NEW YORK




                                                  2
